DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 1/26/2021.  Claims 1-2 have been amended. New claims 26-33 have been added. Claims 12-19 and 24-25 have been canceled. Therefore, claims 1-11, 20-23 and 26-33 are pending in this office action, of which claim 1 is an independent claim.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 1/26/2021, with respect to the rejection(s) of claim(s) 1-11 and 20-23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”) and further in view of Lamoureux et al., US 20140279622 A1 (hereinafter “Lamoureux”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 
 “an automated crawler for crawling the primary online content object and storing a set of results from the crawling in a data storage facility;” in claim 1.

“a parser for parsing the stored set of results from the crawling to generate a plurality of key phrases and to generate a content corpus from the primary online content object;” in claim 1.

“a plurality of models for processing at least one of the plurality of key phrases and the content corpus, the plurality of models comprising at least two of a word2vec model, a doc2vec model, a latent semantic analysis (LSA) extraction model, and a key phrase logistic regression model,” in claim 1.
“a content cluster data store for storing the plurality of content clusters;” in claim 1.
“a suggestion generator for generating, using output from at least one of the plurality of models, a suggested topic that is similar to at least one topic among the plurality of content clusters and for storing the suggested topic and information regarding a similarity of the suggested topic to at least one content cluster in the content cluster data store.,” in claim 1.
“the suggestion generator is configured to determine a list of topics….” in claim 26.
“the suggestion generator is configured to determine an indication of the similarity of the suggested topic……” in claim 27.
“the suggestion generator is configured to determine content regarding the suggested topic for presentation…….” In claim 32.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “an automated crawler”, a parser”, “a plurality of models”, “a content cluster data store” and “a suggestion generator” are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, as described in specification para 0086 “One or more aspects and embodiments of the present application involving the performance of processes or methods may utilize program instructions executable by a device (e.g., a computer, a processor, or other device) to perform, or control performance of, the processes or methods” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 20-23 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”) and further in view of Lamoureux et al., US 20140279622 A1 (hereinafter “Lamoureux”).

As to claim 1,
Bettersworth teaches a system comprising: 
an automated crawler for crawling a primary online content object (Bettersworth, para 0025 and 0049, the collection engine (i.e., crawler) collect various types of unstructured data from different data sources such as computer system, data store …etc. could be associated with one or more employers, job posting websites , educational institutions etc. (i.e., online content object)) and storing a set of results from the crawling in a data storage facility (Bettersworth, para 0026-0032, the parsing engine and the vector inference engine process data and stored in the metadata storage system 126 of Fig. 1 and 3 step 310); 
a parser for parsing the stored set of results from the crawling to generate a plurality of key phrases and to generate a content corpus from the primary online content object(Bettersworth, para 0026, 0050-0051, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. For example, the block 304 can include dividing the input data into segments. The segments into which the input data is divided can be, for example, sentences, sentence fragments, phrases, combinations of words, etc.); 
a plurality of models for processing at least one of the plurality of key phrases and the content corpus (Bettersworth, Fig. 1, shows plurality of models such as collection engine 104, parsing engine 106, vector inference engine 107, topic-based metadata generator 110, grammar-based metadata generator 111, comparison engine 112 and reporting module 113 for processing input data) wherein the processing results in a plurality of topic clusters which arrange topics within the primary online content object around a core topic based on semantic similarity (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component can measure domain relevance to a particular subject-matter domain (i.e., core topic) using statistical binary classification. with respect to each segment of the domain-relevant segments, a domain relevance value that indicates a statistical likelihood that the segment is a domain-relevant artifact. In some cases, the domain-relevance values can serve as a basis to keep or remove segments (e.g., a rule that requires removal of segments having domain-relevance values below a threshold value)); and 
Betterswroth teaches the invention as claimed above, Bettersworth does not explicitly teach a suggestion generator for generating, using output from at least one of the plurality of models, a suggested topic that is similar to at least one topic among the plurality of topic clusters and for storing the suggested topic and information regarding a similarity of the suggested topic to at least one topic cluster.
However, Lamoureux teaches a suggestion generator for generating, using output from at least one of the plurality of models, a suggested topic that is similar to at least one topic among the plurality of topic clusters and for storing the suggested topic and information regarding a similarity of the suggested topic to at least one topic cluster (Lamoureux, para 0075, 0079, 0101 and 0125 and Fig. 3, a data source 301 (e.g., a document, a webpage, or text extracted from a webpage or posting) is pre-processed to extract relevant contextual information, as shown in FIG. 2, by applying a dynamic semantic framework 221 to the source data that injects multiple semantic algorithms and techniques 222-226 in sequence and/or parallel using the heuristic assessor 227 to extract context from the data and through the sequencing of multiple methodologies, the chances of properly classifying a webpage into the webpage's resource type and category, but also of identifying the topics of relevance on a page, is greatly enhanced. See also para 0125, the recommendation engine 815(i.e., suggestion generator) may suggest various topic based options).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bettersworth by applying a dynamic semantic framework to the source data that injects multiple semantic algorithms and techniques in sequence and/or parallel using the heuristic assessor for properly classifying a webpage into the webpage's resource type and category, and also identifying the topics of relevance on a page, is greatly enhanced as taught by Lamoureux.

As to claim 2,
The combination of Bettersworth and Lamoureux teaches the plurality of models comprises at least two of a word2vec model, a doc2vec model, a latent semantic analysis extraction model, a latent semantic indexing model, a principle component analysis model, and a key phrase logistic regression model (Bettersworth, para 0085, the comparison engine 112 determines grammar-based metadata and topic-based metadata for two or more input datasets. In general, one of the input datasets serves as a base dataset for the comparison, while the other datasets are to be compared to the base dataset. the comparison engine 112 can leverage, for example, WORD2VEC, DOC2VEC, GENSIM, GLOVE (Global Vectors) and/or the like to generate the vectors).  
As to claim 3,
The combination of Bettersworth and Lamoureux teaches the parser uses a machine learning system to parse the stored set of results (Bettersworth, para 0050, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. See also para 0022).  
As to claims 4, 7 and 10,
The combination of Bettersworth and Lamoureux teaches the machine learning system iteratively applies a set of weights to input data, wherein the set of weights are adjusted based on a parameter of success, wherein the parameter of success is based on a success of suggested topics in an online presence of an enterprise (Lamoureux, para 0101, a dynamic sorting mechanism that allows the job listings to be displayed by the combined data ranking, the social data ranking, the semantic data ranking, title order ascending, title order descending, recency descending, recency ascending, and zero or more other standard rankings that can be defined on job listings, connections, companies, locations, and/or other semantic and social components that can be searched, filtered, and ranked).  
As to claim 5,
The combination of Bettersworth and Lamoureux teaches the machine learning system is provided with a training data set that is created based on human analysis of the stored set of results (Bettersworth, para 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained. Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest. In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  

As to claim 6,
 The combination of Bettersworth and Lamoureux teaches at least one of the plurality of models uses a machine learning system to cluster content (Bettersworth, para 0027, Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest).  
As to claim 8,
The combination of Bettersworth and Lamoureux teaches the machine learning system is provided with a training data set that is created based on human clustering of a set of content topics (Bettersworth, para 0018 and 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained.  Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest.  In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  
As to claim 9,
The combination of Bettersworth and Lamoureux teaches the suggestion generator uses a machine learning system to suggest topics (Lamoureux, para 0075, 0079, 0101 and 0125 and Fig. 3, a data source 301 (e.g., a document, a webpage, or text extracted from a webpage or posting) is pre-processed to extract relevant contextual information, as shown in FIG. 2, by applying a dynamic semantic framework 221 to the source data that injects multiple semantic algorithms and techniques 222-226 in sequence and/or parallel using the heuristic assessor 227 to extract context from the data and through the sequencing of multiple methodologies, the chances of properly classifying a webpage into the webpage's resource type and category, but also of identifying the topics of relevance on a page, is greatly enhanced).  
As to claim 11,
The combination of Bettersworth and Lamoureux teaches the machine learning system is provided with a training data set that is created based on human creation of a set of suggested topics (Bettersworth, para 0018, the language underlying unstructured text generally does not remain static. For example, continuing the above example of human descriptors, technology, cultural diversity, the passage of time and other factors may result in new human descriptors being introduced in language on a regular basis. For example, in some cases, a new human descriptor might be a more up-to-date, or "trendy," synonym for another human descriptor. By way of further example, a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.)).  
As to claim 20,
The combination of Bettersworth and Lamoureux teaches the data storage facility is a cloud-based storage facility (Bettersworth, para 0034).  
As to claim 21,
Hofmann teaches the data storage facility is a distributed data storage facility (Bettersworth, para 0034).  
As to claim 22,
The combination of Bettersworth and Lamoureux teaches the primary online content object is a web page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).  
As to claim 23,
The combination of Bettersworth and Lamoureux teaches the primary online content object is a social media page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).   
As to claim 26,
The combination of Bettersworth and Lamoureux teaches the suggestion generator is configured to determine a list of topics that are of highest semantic relevance for an enterprise based on the parsing of the primary online content object (Lamoureux, para 0101, 0125, if a job seeker is a Java Architect, the recommendation engine 815 may recommend books on advanced enterprise architecture in Java instead of introductions to Java programming In another example, if a job seeker is looking to stay technically focused and has a Bachelor's of Computer Science degree, then the recommendation engine 815 may recommend technically focused Master's degree programs, such as a Masters of Computer Science or Masters of Science instead of Executive Masters of Business Administration.  In another example, if the job seeker's resume or profile information indicates weak communication skills or writing skills, then the recommendation engine 815 may provide recommendations of appropriate services that can help the job seeker with her resume and communication skills).  
As to claim 27,
The combination of Bettersworth and Lamoureux teaches the suggestion generator is configured to determine an indication of the similarity of the suggested topic to a content cluster topic based at least in part on calculations of at least one of the plurality of models (Lamoureux, para 0075, 0079, 0101 and 0125 and Fig. 3, a data source 301 (e.g., a document, a webpage, or text extracted from a webpage or posting) is pre-processed to extract relevant contextual information, as shown in FIG. 2, by applying a dynamic semantic framework 221 to the source data that injects multiple semantic algorithms and techniques 222-226 in sequence and/or parallel using the heuristic assessor 227 to extract context from the data and through the sequencing of multiple methodologies, the chances of properly classifying a webpage into the webpage's resource type and category, but also of identifying the topics of relevance on a page, is greatly enhanced).  
As to claim 28,
The combination of Bettersworth and Lamoureux teaches a user interface for presenting the suggested topic (Lamoureux, para 0101, the user interface may present the recommended job listings).  
As to claim 29,
The combination of Bettersworth and Lamoureux teaches the user interface includes at least one of key words and key phrases that represent the suggested topic (Lamoureux, para 0141, The keyword analyzer forge 1010 receives a document with language 1011 and metadata identifiers 1012.  Upon receipt, the keyword analyzer forge 1010 identifies appropriate keyword analyzer 1005 for the document.  The keyword analyzer forge 1010 then identifies the appropriate stop word lists 1006, selection rules 1007, and parsing rules to identify which parts of the text keywords are selected from).  
As to claim 30,
The combination of Bettersworth and Lamoureux teaches the user interface is further configured to receive generated online presence content generated based on the suggested topic (Lamoureux, para 0099-0101, a display mechanism that displays the retrieved job listings and the social network associations; a display mechanism that displays the retrieved social network connections of relevance and the associated job listings; display mechanisms that display the companies associated with the retrieved job listings and the associated jobs and connections for each company (i.e., generated online presence content); display mechanisms that display the locations associated with the retrieved job listings and the associated job listings and connections).  
As to claim 31,
The combination of Bettersworth and Lamoureux teaches the generated online presence content is at least one of website content, mobile application content, a social media post, a customer chat, a frequently asked question item, a product description, a service description or a marketing message (Lamoureux, para 0099-0101, a display mechanism that displays the retrieved job listings and the social network associations; a display mechanism that displays the retrieved social network connections of relevance and the associated job listings; display mechanisms that display the companies associated with the retrieved job listings and the associated jobs and connections for each company (i.e., generated online presence content); display mechanisms that display the locations associated with the retrieved job listings and the associated job listings and connections).  
As to claim 32,
The combination of Bettersworth and Lamoureux teaches the suggestion generator is configured to determine content regarding the suggested topic for presentation in a communication to a customer, wherein selection of the suggested topic for presentation to the customer is based at least in part on a semantic relationship between the suggested topic as determined by at least one of the plurality of models and at least one data record relating to the customer stored in a customer relationship management system (Lamoureux, para 0118, The semantic relation generator 740 generates semantic relationships 741 between the ontological elements that have been identified.  Semantic indexer 745 indexes the generated semantic relationships 741 and stores semantic job descriptions 746 (e.g., in a repository 310) for rapid search and retrieval).  
As to claim 33,
The combination of Bettersworth and Lamoureux teaches the user interface is further configured to receive links that facilitate traffic between the generated online presence content and the primary online content object (Lamoureux, para 0099-0101, a display mechanism that displays the retrieved job listings and the social network associations; a display mechanism that displays the retrieved social network connections of relevance and the associated job listings; display mechanisms that display the companies associated with the retrieved job listings and the associated jobs and connections for each company (i.e., generated online presence content); display mechanisms that display the locations associated with the retrieved job listings and the associated job listings and connections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Coskun (US 20180097828 A1) discloses systems and methods for improving interactions with and between computers in content searching, generating, hosting and/or providing systems supported by or configured with personal computing devices, servers and/or platforms. The systems interact to identify and retrieve data within or across platforms, which can be used to improve the quality of data used in processing interactions between or among processors in such systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/14/2021

/NARGIS SULTANA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164